DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner' s amendment was given in an interview with Allen Yun on 04/20/2022.
The application should be amended as follows:
Cancel claim 10
Claim 9: Delete the phrase “A cleaning” disclosed before the term “method” in line 1; delete the phase “that includes a process of removing a Si-containing deposit attached to an interior of a processing room or processing vessel after performing a processing operation in the interior of the processing room or processing vessel used for manufacturing a semiconductor device, the method comprising: supplying, in that process of removing a Si-containing deposit, monofluorohalogen gas into the processing room or processing vessel to remove the Si- 3Appln. No. 16/091,202ATTY.'S DOCKET: TAKAHASHI42 containing deposit without using plasma, wherein a temperature in the processing room or processing vessel is 400°C or higher and 600°C or lower when monofluorohalogen gas is supplied into the processing room or processing vessel, wherein the monofluorohalogen gas is represented by ClF, and characterized in that” disclosed in lines 1-11; add the term “The” immediately before the term “method” disclosed in claim 1; add “according to claim 1,” immediately after the term “method” in line 1; and add “wherein the” immediately before the phrase “ClF is diluted” disclosed in line 11.

Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: JPH04181734 to Mori, which teaches a cleaning method for removing SiO2 deposits attached to an interior of a thin-film forming apparatus comprising the steps of introducing ClF into the apparatus at a temperature from 400°C to 800°C (page 2, English Translation), and US 5,616,208 to Lee, which teaches that materials such as alumina (Al2O3) and aluminum nitride (AlN) have high resistance to ClF at 400°C (column 24, lines 4-5 and table 1).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a material of the surface of the interior of the processing room or processing vessel consists at least one selected from the group consisting of graphite (C), alumina (Al203) and aluminum nitride (AlN), in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714